Title: John Adams to Abigail Adams, 13 August 1776
From: Adams, John
To: Adams, Abigail


     
      Philadelphia Aug 13. 1776
     
     Geography is a Branch of Knowledge, not only very usefull, but absolutely necessary, to every Person of public Character whether in civil or military Life. Nay it is equally necessary for Merchants.
     America is our Country, and therefore a minute Knowledge of its Geography, is most important to Us and our Children.
     The Board of War are making a Collection of all the Maps of America, and of every Part of it, which are extant, to be hung up in the War Office. As soon as the Collection is compleated, I will send you a List of it. In the mean Time take an Account of a few already collected and framed and hung up in the Room.
     A Chart of North and South America, including the Atlantic and Pacific Oceans, with the nearest Coasts of Europe, Africa, and Asia.
     A Map of the British and French Dominions in North America with the Roads, Distances, Limits and Extent of the Settlements, humbly inscribed to the right Honourable the Earl of Hallifax and the other Right Honourable the Lords Commissioners for Trade and Plantations, by their Lordships most obliged and very humble servant John Mitchell.
     A Map of the most inhabited Part of New England, containing the Provinces of Massachusetts Bay, and New Hampshire, with the Colonies of Konektikut and Rhode Island, divided into Counties and Townships: The whole composed from actual Surveys and its Situation adjusted by Astronomical Observations.
     A new and accurate Map of North America, drawn from the famous Mr. D’Anville, with Improvements from the best English Maps, and engraved by R. W. Seale: Also the new Divisions according to the late Treaty of Peace, by Peter Bell Geographer—printed for Carington Bowles, Map and Printseller No. 69 in St. Pauls Church Yard, London, published 1. Jany. 1771.
     To the Honourable Thomas Penn and Richard Penn Esquires, true and absolute Proprietaries and Governors of the Province of Pensilvania, and the Territories thereunto belonging, and to the Honourable John Penn Esqr., Lieutenant Governor of the same, This Map of the Province of Pensilvania, is humbly dedicated by their most obedient humble servant W. Scull.
     A General Map of the Middle British Colonies, in America, vizt. Virginia, Maryland, Delaware, Pensilvania, New Jersey, New York, Connecticutt and Rhode Island, of Aquanishuonigy the Country of the Confederate Indians, comprehending Aquanishuonigy proper, their Place of Residence: Ohio and Tiiuxsoxruntie their Deer Hunting Countries, Couxsaxrage and Skaniadarade their Beaver Hunting Countries: of the Lakes Erie, Ontario, and Champlain, and of Part of New France, wherein is also shewn the ancient and present Seats of the Indian Nations. By Lewis Evans 1755. Dedicated to T. Pownal Esqr. whom Evans calls the best Judge of it in America.
     To the Honourable Thomas Penn and Richard Penn Esqrs. true and absolute Proprietaries and Governors of the Province of Pensilvania and Counties of New Castle, Kent and Sussex on Delaware. This Map of the improved Part of the Province of Pensilvania is humbly dedicated by Nicholas Scull.
     You will ask me why I trouble you with all these dry Titles, and Dedications of Maps.—I answer, that I may turn the Attention of the Family to the subject of American Geography.—Really, there ought not to be a State, a City, a Promontory, a River, an Harbour, an Inlett, or a Mountain in all America, but what should be intimately known to every Youth, who has any Pretensions to liberal Education. I am.
     N.B. Popples Map is not mentioned here, which was dedicated to Queen Ann, and is recommended by Dr. Hawley.—It is the largest I ever saw, and the most distinct. Not very accurate. It is Eight foot square.—There is one in the Pensilvania State House.
    